Fourth Court of Appeals
                                San Antonio, Texas
                                    December 12, 2022

                                   No. 04-22-00649-CR

                           EX PARTE Jeremiah Jordan BROWN

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 22-03-14361-CR
                       Honorable Daniel J. Kindred, Judge Presiding


                                      ORDER
       Appellee’s brief was due on November 14, 2022. On December 8, 2022, appellee filed a
motion requesting an extension of time to file appellant’s brief. Appellee’s motion is
GRANTED. Appellee’s brief is due no later than December 29, 2022. Further requests for
extension of time will be disfavored.



                                                 _________________________________
                                                 Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court